                  Case 2:20-cr-00193-JLR Document 25 Filed 12/14/20 Page 1 of 2




1                                                                     The Honorable James L. Robart
2
3
4
5
6
                                 UNITED STATES DISTRICT COURT FOR THE
7                                  WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
8
9
10 UNITED STATES OF AMERICA,                           NO. CR20-193 JLR
11                                                     ORDER CONTINUING
                                       Plaintiff,
                                                       TRIAL DATE
12
                            v.
13
     AL-PENYO BROOKS,
14
                                       Defendant.
15
16
             THIS COURT having considered the government’s unopposed Motion to Continue
17
     Trial Date and Pretrial Motions Deadline, and based on the facts set forth therein, and
18
     General Orders 01-20 through 15-20 of the United States District Court for the Western
19
     District of Washington addressing measures to reduce the spread and health risks from
20
     COVID-19, which is incorporated herein by reference, the Court hereby FINDS as follows:
21
             1.      At this critical juncture in which the number of cases and hospitalizations has
22
     skyrocketed both locally and nationally, creating a significant health risk for gatherings, and
23
     given the facts set forth in the parties’ motion, the Court hereby finds that it is not possible to
24
     proceed with a jury trial in this matter on January 19, 2021. Limiting the size and frequency
25
     of gatherings remains critical to preventing serious illness and death from COVID-19. The
26
     continuing public health situation resulting from the pandemic also limits the availability and
27
     ability of witnesses, counsel, and Court staff to be present in the courtroom.
28


      Order Continuing Trial Date United States
      v. Brooks, CR20-193 JLR – 1
                 Case 2:20-cr-00193-JLR Document 25 Filed 12/14/20 Page 2 of 2




1           2.      Further, because of the recommendations that individuals at higher risk of
2 contracting this disease – including individuals with underlying health conditions,
3 individuals age 60 and older, and individuals who are pregnant – avoid large groups of
4 people, at this time, it would be difficult, if not impossible, to get a jury pool that would
5 represent a fair cross section of the community. Based on the recommendations, it would
6 also be medically inadvisable to do so.
7           IT IS THEREFORE ORDERED that the parties will appear before the Court for a
8 status conference on January 4, 2021 at 11:00 a.m. to discuss the a new trial date and
9 corresponding pre-trial motions deadline in this matter.
10          Dated this 14th day of December, 2020.
11
12
13                                                    A
                                                     JAMES L. ROBART
14
                                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial Date United States
     v. Brooks, CR20-193 JLR – 2
